UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6811



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ELROY DORSEY,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-00-290-AW; CA-03-683-AW)


Submitted:   November 10, 2003             Decided:   April 9, 2004


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elroy Dorsey, Appellant Pro Se.    Mythili Raman, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Elroy Dorsey seeks to appeal the district court’s order

denying his motion for release on bail pending review of his motion

filed under 28 U.S.C. § 2255 (2000).        We may exercise jurisdiction

only over final orders, see 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders. See 28 U.S.C. § 1292 (2000);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541 (1949).     The Supreme Court has long held that a pre-trial

order denying a motion to reduce bail in a criminal prosecution is

appealable as a collateral order.       See Stack v. Boyle, 342 U.S. 1,

12   (1951).   The    majority   of   the   circuits   have   extended    the

collateral order doctrine to encompass an order denying a motion

for release on bail pending disposition of a habeas corpus petition

or a motion to vacate under 28 U.S.C. §§ 2254, 2255 (2000).              See,

e.g., Lee v. Jabe, 989 F.2d 869, 870 (6th Cir. 1993); Dotson v.

Clark, 900 F.2d 77, 78 (6th Cir. 1990); United States v. Smith, 835

F.2d 1048, 1049 (3d Cir. 1987); Martin v. Solem, 801 F.2d 324, 328

(8th Cir. 1986); Guerra v. Meese, 786 F.2d 414, 418 (D.C. Cir.

1986); Cherek v. United States, 767 F.2d 335, 337 (7th Cir. 1985);

Iuteri v. Nardoza, 662 F.2d 159, 161 (2d Cir. 1981).          Following the

reasoning of these decisions, we consider the district court’s

denial of Dorsey’s motion to be a final order under the collateral

order doctrine.




                                  - 2 -
     An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court   absent   “a    substantial   showing    of    the    denial   of   a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).          We have independently

reviewed the record and conclude that Dorsey has not made the

requisite   showing.      Accordingly,   we    deny   a     certificate    of

appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                  DISMISSED




                                 - 3 -